                                                         SO ORDERED.


                                                         Dated: March 4, 2021



                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF ARIZONA
                                                         Daniel P. Collins, Bankruptcy Judge
In the Matter of:                                        _________________________________

NICOLE R. MCGILL,                                   Case No. 2:20-bk-09868-DPC
(Social Security No. ***-**-0949)                   Chapter 7
                                                    Hon. Daniel P. Collins
            Debtor.
___________________________/

MICHIGAN UNEMPLOYMENT                               Adversary Proceeding No.
INSURANCE AGENCY,                                   2:20-ap-00332-DPC
                                                    Hon. Daniel P. Collins
                Plaintiff,
v.

NICOLE R. MCGILL,

            Defendant.
___________________________/

                         ORDER FOR DEFAULT JUDGMENT

      This matter comes before the Court on Plaintiff’s Motion for Default

Judgment on Complaint to Determine Dischargeability of Debt.

      The Defendant has not filed an answer or other permitted pleading within

the time prescribed, and has not moved to set aside the default entered by the Clerk

of the Court.

      THEREFORE, IT IS ORDERED that Plaintiff’s Motion for Default Judgment

is GRANTED. Defendant’s debt to the Plaintiff of $39,087.00 is declared

nondischargeable under 11 U.S.C. § 523(a)(2) and (7), and will be excepted from the

Order of Discharge entered in Bankruptcy Case No. 2:20-bk-09868-DPC. A default




Case 2:20-ap-00332-DPC       Doc 11 Filed 03/04/21 Entered 03/04/21 13:19:25       Desc
                             Main Document    Page 1 of 2
judgment is entered in favor of the Plaintiff in the amount of $39,087.00 plus

$350.00 in cost and fees, for a total judgment of $39,437.00.




Case 2:20-ap-00332-DPC     Doc 11 Filed 03/04/21 Entered 03/04/21 13:19:25       Desc
                           Main Document    Page 2 of 2
